Bullard, J.,

delivered the opinion of the court.
This is a suit against the administrator of J. M. Zacharie’s estate, to recover the price of certain lumber which the plaintiff engaged to deliver to one Wood, on a written agreement that Zacharie would furnish his note for the payment. The defendant requires proof of the signature of the deceased, and alleges that if it be genuine it created no legal obligation on the part of the deceased.
The document in the record, signed by Reynes, Wood and Zacharie, shows that Reynes was to deliver to Wood a lot of lumber at a fixed price, and when delivered, Wood binds himself to pay the full amount by Zacharie’s note, well endorsed, at ninety days. A receipt of Wood is shown at the foot of a bill of the lumber, and his acknowledgment that the bill is correct and ought to be paid, as per agreement. This paper appears to have been given in evidence, without objection; but the counsel expresses a doubt whether evidence on oath ought mot to be required. By the agree-vxr 1 • 11, 1 ment, Wood was to examine the lumber and, we presume, was to decide whether it was such as the plaintiff engaged to deliver. And if he were a witness, he would not be . 7 permitted to contradict his written acknowledgment. We *130think his admission, under these circumstances, was binding on Zacharie.
It is, therefore, ordered, adjudged'and decreed, that the judgment of the Probate Court be affirmed, with costs.